Exhibit 10.3

AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT

THIS AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”)
is made and entered into effective as of May 17, 2017, by and between Solaris
Oilfield Infrastructure, Inc., a corporation organized under the laws of the
state of Delaware (the “Corporation”), and Solaris Oilfield Infrastructure, LLC,
a Delaware limited liability company (the “Company;” together with the
Corporation, the “Service Recipients” and individually, a “Service Recipient”),
on the one hand, and Solaris Energy Management, LLC, a Delaware limited
liability company (the “Service Provider”), on the other hand.

RECITALS:

Each of the Service Recipients is involved in the oilfield industry and in
connection therewith, owns or may in the future acquire from time to time
properties and operations (the “Properties”). The Service Provider provides
certain administrative, management and related services to organizations in the
oilfield industry.

The Service Recipients desire to engage the Service Provider to provide services
in connection with their businesses, and to engage the Service Provider to
provide certain services to and for the benefit of the Service Recipients and
their subsidiaries that are described more particularly herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I

DEFINITIONS AND REFERENCES

Section 1.1. Definitions.

In addition to the other terms that are expressly defined in this Agreement,
when used in this Agreement, the following terms have the respective meanings
assigned to them in this Section 1.1:

“Affiliate” means, with respect to a Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with the first Person. For the avoidance of doubt, the Service
Recipients are Affiliates of each other and the Service Provider is not an
Affiliate of the Service Recipients, for the purposes of the Agreement.

“Agreement” means this Amended and Restated Administrative Services Agreement,
as hereafter amended, restated or otherwise modified in accordance with the
terms hereof.

“Board” means the Service Recipient’s board of directors or board of managers,
as applicable.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Houston, Texas or New York, New York, are authorized or obligated
by law to close.



--------------------------------------------------------------------------------

“Claim” has the meaning set forth in Section 2.5(c)(i).

“Confidential Information” has the meaning set forth in Section 8.9.

“Entity” means any corporation, limited liability company, general partnership,
limited partnership, venture, trust, business trust, unincorporated association,
estate or other entity.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any governmental or regulatory body, agency, department,
commission, board, bureau or other authority, arbitrator or instrumentality
(domestic or foreign).

“Indemnitee” has the meaning set forth in Section 2.5(c)(i).

“Officer” means any officer of the Service Recipients.

“Person” means any individual or Entity.

“Properties” has the meaning set forth in the recitals hereof.

“Service Provider” has the meaning set forth in the introductory paragraph
hereof.

“Service Recipients” has the meaning set forth in the introductory paragraph
hereof.

“Service Recipients Indemnitee” has the meaning set forth in Section 2.5(c)(ii).

Section 1.2. References and Construction. In this Agreement: (a) unless the
context requires otherwise, all references in this Agreement to sections,
subsections or other subdivisions shall be deemed to mean and refer to sections,
subsections or other subdivisions of this Agreement; (b) titles appearing at the
beginning of any subdivision are for convenience only and shall not constitute
part of such subdivision and shall be disregarded in construing the language
contained in such subdivision; (c) the words “this Agreement,” “this
instrument,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited; (d) words in the singular form shall be construed
to include the plural and vice versa, unless the context otherwise requires;
pronouns in masculine, feminine and neuter genders shall be construed to include
any other gender; (e) examples shall not be construed to limit, expressly or by
implication, the matters they illustrate; (f) the word “or” is not exclusive and
the word “includes” and its derivatives means “includes, but is not limited to”
and corresponding derivative expressions; (g) no consideration shall be given to
the fact or presumption that one party had a greater or lesser hand in drafting
this Agreement; (h) all references herein to “$” or “dollars” shall refer to
U.S. dollars; and (i) unless the context otherwise requires or unless otherwise
provided herein, any reference herein to a particular agreement, instrument or
document shall also refer to and include all renewals, extensions,
modifications, amendments or restatements of such agreement, instrument, or
document.

 

2



--------------------------------------------------------------------------------

ARTICLE II

SCOPE OF SERVICES TO BE PROVIDED

Section 2.1. Engagement.

(a) On the terms and subject to the conditions and qualifications set forth in
this Agreement, the Service Recipients hereby engage the Service Provider, and
the Service Provider hereby accepts such engagement, to provide the services set
forth in Section 2.1(b) hereunder; provided, however, that notwithstanding the
foregoing or anything else herein to the contrary, in connection with the
performance of its duties and obligations hereunder, the Service Provider shall
not (nor any of the Service Provider’s officers or other agents or
representative acting on its behalf) have the authority or be permitted to take,
in the name or on behalf of either Service Recipient or any subsidiary thereof,
any action that requires the prior approval of such Service Recipient’s Board or
pursuant to any action of such Service Recipient’s Board as to which the Service
Provider has been notified, unless and until such approval of the Board has been
obtained.

(b) Except as otherwise limited in this Agreement, the Service Provider shall,
in accordance with the standards set forth in Section 2.5, take all appropriate
actions on behalf of the Service Recipients to assist in the administration of
certain functions of each Service Recipient, including the following matters (in
each case, as requested and supervised by the Service Recipient’s Chief
Executive Officer, President, any Vice President or the Board in accordance with
any action of the Board):

(i) assisting in the maintenance of the books and records, including accounting
and other records and files necessary and appropriate for the proper conduct by
the Service Recipients of their businesses and operations;

(ii) assisting each Service Recipient and its subsidiaries’ compliance with
credit facilities or other indebtedness of such Service Recipient or its
subsidiaries, including negotiating and interfacing with the Service Recipient’s
lenders;

(iii) providing or procuring legal, human resources, information technology,
secretarial, reception, office management support and other services as
necessary for the operation of the businesses of the Service Recipients;

(iv) providing such clerical and bookkeeping services as are necessary and
appropriate for the conduct of the businesses of the Service Recipients,
including maintenance of general records of each Service Recipient;

(v) assembling and collating such data and reports as are requested by any
Officer of each Service Recipient or as Service Provider deems appropriate in
connection with the ownership, management or operation of the Service
Recipients;

(vi) assisting in the making of all filings and assisting in the obtaining of
all licenses, permits and approvals from any Governmental Entity as may be
necessary or appropriate under applicable law or regulation in connection with
the operations or businesses of the Service Recipients and submitting any
application, filing or notice for the renewal of any existing licenses;

 

3



--------------------------------------------------------------------------------

(vii) in connection with the accounting firm retained by a Service Recipient to
audit such Service Recipient’s financial statements and/or prepare financial
information regarding a Service Recipient, preparing accounting entries for,
causing to be issued and causing to be certified such periodic financial
statements as may be necessary, appropriate or required under any agreement
binding upon a Service Recipient;

(viii) providing use of office premises, office supplies and office equipment,
including telephones, fax machines, printers, and copiers for administrative,
managerial and related staff; and

(ix) performing such other acts which are necessary or appropriate to carry out
and administer its obligations hereunder, or as requested by the Officers of a
Service Recipient.

Section 2.2. Limitation on Powers and Duties. The Service Provider’s duties and
obligations are limited under this Agreement to the availability of the
resources of the Service Recipients to pay for the same, and to the extent the
Service Recipients fails to timely pay the Service Provider amounts due for
services provided under this Agreement, then the Service Provider shall not be
under any obligation to provide services under this Agreement for either Service
Recipient until such amounts are paid in full. Notwithstanding the provisions of
Section 2.1 or any other provision of this Agreement to the contrary, without
the prior approval of the Board of a Service Recipient, the Service Provider
shall not:

(a) amend, change or modify this Agreement;

(b) enter into any transaction binding such Service Recipient or any agreement
binding on such Service Recipient with, or grant any waiver binding on such
Service Recipient to, any Affiliate of the Service Provider in connection with
the services provided for hereunder;

(c) make any election or take any other action that requires approval of the
Board of such Service Recipient; or

(d) enter into any transaction or agreement involving such Service Recipient
that is not expressly approved by the Board of such Service Recipient, if prior
approval of such Service Recipient’s Board is required.

Section 2.3. Services. The Service Provider agrees to provide and furnish all
requisite accounting, financial, and administrative support services as is
reasonably necessary in order to perform its duties and obligations under this
Article II, including:

(a) the services of its executive and other officers, engineers, accountants and
other support personnel and other employees;

 

4



--------------------------------------------------------------------------------

(b) the use of a portion of the Service Provider’s office premises and certain
office equipment and supplies, including telephones, computers, fax machines,
printers, and copiers;

(c) the use of portions of the Service Provider’s information technology
systems; and

(d) without limiting Section 2.2(b) and Section 2.3(c), other reasonably
necessary general and administrative services.

Notwithstanding anything to the contrary contained in this Agreement, the
Service Provider may delegate its duties hereunder (but shall remain responsible
for the performance thereof) to one or more of its Affiliates and Service
Provider may engage one or more contractors to perform its duties hereunder.

Section 2.4. Retention of Professionals. Subject to the limitations of
Section 2.1 and Section 2.2, from time to time either Service Recipient may
request that during the term of this Agreement the Service Provider act as its
agent in connection with such Service Recipient’s retention of certain third
party professionals and other service providers which are needed to provide the
services to be provided by the Service Provider hereunder. The Service Provider
may furnish and receive correspondence, data, instructions and notices on behalf
of such Service Recipient but shall not have any authority to execute on such
Service Recipient’s behalf, without such Service Recipient’s consent, contracts
or engagement agreements with any such professional or service provider which
require such Service Recipient to secure the consent or approval of its Board in
order to enter into the same, as contemplated by the organizational documents of
such Service Recipient or any other agreement to which such Service Recipient is
a party (so long as the Service Provider is provided a copy of each such other
agreement). All costs or fees payable to such professionals and other service
providers shall be borne by the Service Recipient for who such services are
performed.

Section 2.5. Standard of Care; Indemnification.

(a) In supervising, administering and managing the business and affairs of each
Service Recipient pursuant to this Article II, the Service Provider shall
perform all of its duties in accordance with reasonable and prudent practices of
the oil and gas industry, in good faith, with due diligence and dispatch and in
compliance with all applicable laws and the terms of the organizational
documents of such Service Recipient, this Agreement, and all other agreements
binding upon such Service Recipient (so long as the Service Provider is provided
a copy of each such other agreement). In addition, the Service Provider shall
have a fiduciary duty to each Service Recipient with respect to the maintenance
and safekeeping of such Service Recipient’s funds in the possession of the
Service Provider or otherwise under the control or management of the Service
Provider hereunder.

(b) Neither the Service Provider, its Affiliates, nor its or their respective
partners, members, officers, directors, managers, employees or agents, shall be
liable, responsible, or accountable in damages or otherwise to the Service
Recipients or their respective owners for any action taken or failure to act
(EVEN IF SUCH ACTION OR FAILURE TO ACT

 

5



--------------------------------------------------------------------------------

CONSTITUTED THE SOLE, CONCURRENT OR COMPARATIVE NEGLIGENCE OF SERVICE PROVIDER
OR SUCH AFFILIATE, PARTNER, MEMBER, OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR
AGENT) in connection with the operations, business and affairs of the Service
Recipients, unless such act or failure to act was the result of bad faith,
fraud, willful or intentional misconduct or criminal wrongdoing or gross
negligence. IN NO EVENT SHALL THE SERVICE PROVIDER EVER BE LIABLE TO ANY SUCH
PARTY UNDER THIS AGREEMENT OR IN CONNECTION WITH SERVICES PROVIDED HEREUNDER FOR
ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES, LOSS OF PROFIT OR
OTHER SIMILAR DAMAGE OR LOSS, WHETHER IN TORT, CONTRACT OR OTHERWISE.

(c) Without limitation of Section 2.5(b):

(i) THE SERVICE RECIPIENTS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE SERVICE
PROVIDER AND ITS OWNERS, MANAGERS, OFFICERS, AFFILIATES, EMPLOYEES, AGENTS AND
REPRESENTATIVES (COLLECTIVELY, THE “INDEMNITEES” AND INDIVIDUALLY, AN
“INDEMNITEE”) FROM ANY AND ALL LOSSES, LIABILITIES, COSTS, EXPENSES, JUDGMENTS,
FINES, SETTLEMENTS AND OTHER AMOUNTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) ARISING FROM ANY CLAIMS, DEMANDS, ACTIONS, SUITS OR PROCEEDINGS,
CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (EACH, A “CLAIM”), IN WHICH THE
INDEMNITEE MAY BE INVOLVED, OR THREATENED TO BE INVOLVED, AS A PARTY OR
OTHERWISE, BY REASON OF OR IN ANY WAY ARISING OUT OF THIS AGREEMENT OR THE
SERVICE PROVIDER’S PROVISION OF SERVICES AS AGENT HEREUNDER; PROVIDED, HOWEVER,
THAT NO INDEMNITEE SHALL BE INDEMNIFIED BY THE SERVICE RECIPIENTS FOR (A) ANY
ACTS OR OMISSIONS BY THE INDEMNITEE THAT CONSTITUTE OR RESULT FROM SUCH
INDEMNITEE’S BAD FAITH, FRAUD, WILLFUL OR INTENTIONAL MISCONDUCT, CRIMINAL
WRONGDOING, OR GROSS NEGLIGENCE, OR (B) ANY CLAIM INITIATED BY AN INDEMNITEE
UNLESS THAT CLAIM WAS BROUGHT TO ENFORCE THAT INDEMNITEE’S RIGHT TO
INDEMNIFICATION UNDER THIS SECTION 2.5(c) AND SUCH INDEMNITEE IS ACTUALLY
ENTITLED TO INDEMNIFICATION.

(ii) THE SERVICE PROVIDER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS THE SERVICE
PROVIDERS AND ITS OWNERS, MEMBERS, MANAGERS, OFFICERS, DIRECTORS, AFFILIATES,
EMPLOYEES, AGENTS AND REPRESENTATIVES (COLLECTIVELY, THE “SERVICE PROVIDER
INDEMNITEES” AND INDIVIDUALLY, A “SERVICE PROVIDER INDEMNITEE”) FROM ANY AND ALL
CLAIMS, IN WHICH THE SERVICE PROVIDER INDEMNITEE MAY BE INVOLVED, OR THREATENED
TO BE INVOLVED, AS A PARTY OR OTHERWISE, IF AND TO THE EXTENT ARISING OUT OF OR
RESULTING FROM ANY ACTS OR OMISSIONS BY THE SERVICE PROVIDER (INCLUDING ITS
OWNERS, MANAGERS, OFFICERS, AFFILIATES, EMPLOYEES, AGENTS AND REPRESENTATIVES)
THAT CONSTITUTE OR RESULT FROM THE SERVICE PROVIDER’S BAD FAITH, FRAUD, WILLFUL
OR INTENTIONAL MISCONDUCT, CRIMINAL WRONGDOING, OR GROSS NEGLIGENCE.

 

6



--------------------------------------------------------------------------------

(iii) Expenses incurred by an Indemnitee in defending or investigating a
threatened or pending action, suit or proceeding shall be paid by the Service
Recipients in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of such Indemnitee to
repay such amount if it shall ultimately be determined that such Indemnitee is
not entitled to be indemnified by the Service Recipients.

(iv) The indemnification provided by this Section 2.5 shall continue as to an
Indemnitee or Service Recipients Indemnitee who has ceased to serve in such
capacity and shall inure to the benefit of the heirs, successors, assigns,
administrators and personal representatives of the Indemnitees or Service
Recipients Indemnitees, as applicable.

ARTICLE III

COMPENSATION

Section 3.1. Fees. The Service Recipients shall compensate the Service Provider
for the provision of the services specified herein at a price equal to the
Service Provider’s actually incurred cost of providing such services, including
all direct costs and indirect administrative and overhead costs (including the
allocable portion of salary, bonus, incentive compensation and other amounts
paid to Persons who provide such services and an allocable portion of rent of
office space, equipment and supplies and other office costs and expenses), and
an allocable portion of rent of office space, equipment and supplies and other
office costs and expenses for such office space, equipment and supplies used by
the Service Recipient’s employees, contractors and service providers allocated
in accordance with Service Provider’s regular and consistent accounting
practices. Upon reasonable request, the Service Provider shall provide Service
Recipients with financial reports sufficient to permit verification of Service
Provider’s costs.

Section 3.2. Invoicing and Payment. The Service Provider will invoice each
Service Recipient from time to time, as determined by the Service Provider in
its sole discretion, subject to the provisions of this Section 3.2. Service
Recipients will pay undisputed invoiced amounts promptly after the receipt of
each such invoice. The Service Provider shall send an invoice to each Service
Recipient on or before the twentieth (20th) day following the end of each month
for charges incurred in the preceding month. Such invoices will be accompanied
by statements which identify in reasonable detail all charges and credits,
summarized by appropriate classifications of expense. Unless otherwise provided
for in this Agreement, the Service Provider may require each Service Recipients
to advance estimated cash outlays for the succeeding month’s services by the
first day of the month for which the advance is required. The Service Provider
shall adjust each monthly billing to reflect advances received by each Service
Recipients. The Service Recipients shall pay all invoices within thirty
(30) days after receipt. If requested by a Service Recipient, the Service
Provider shall either (x) reimburse such Service Recipient at the end of such
month the amount of any surplus advanced by or on behalf of such Service
Recipients hereunder, or (y) apply any such surplus to amounts due to be paid by
such Service Recipient in the next succeeding month. The payment and other
obligations of the Company under any provision of this Agreement are the joint
and several obligations of both the Company and the Corporation.

 

7



--------------------------------------------------------------------------------

Section 3.3. Disputes.

(a) A SERVICE RECIPIENT (OR THE AUDIT COMMITTEE OF THE BOARD OF SUCH SERVICE
RECIPIENT) MAY, WITHIN 60 DAYS AFTER RECEIPT OF AN INVOICE FROM THE SERVICE
PROVIDER, TAKE WRITTEN EXCEPTION TO ANY CHARGE, ON THE GROUND THAT THE SAME WAS
NOT A REASONABLE COST OR EXPENSE INCURRED BY THE SERVICE PROVIDER IN CONNECTION
WITH THE PROVISION OF SERVICES. IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION
IS TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE A REASONABLE
COST OR EXPENSE INCURRED BY THE SERVICE PROVIDER IN CONNECTION WITH THE
PROVISION OF SERVICES, SUCH AMOUNT OR PORTION THEREOF (AS THE CASE MAY BE) SHALL
BE REFUNDED BY THE SERVICE PROVIDER TO SUCH SERVICE RECIPIENT. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, A SERVICE RECIPIENT (OR THE AUDIT COMMITTEE OF
THE BOARD OF SUCH SERVICE RECIPIENT) MAY TAKE EXCEPTION TO ANY CHARGE WITHIN THE
PERIOD SPECIFIED ABOVE NOTWITHSTANDING THAT THE RELATED INVOICE WAS PAID IN
FULL.

(b) If, within 20 days after receipt of any written exception pursuant to
Section 3.3(a), a Service Recipient (or the audit committee of the Board of such
Service Recipient) and the Service Provider have been unable to resolve any
dispute, and if the aggregate amount in dispute exceeds $100,000, such Service
Recipient (or the audit committee of the Board of such Service Recipient) or the
Service Provider may submit the dispute to an independent third party accounting
firm that is mutually agreeable to such Service Recipient (audit committee of
the Board of such Service Recipient), on the one hand, and the Service Provider,
on the other hand. The parties shall cooperate with such accounting firm and
shall provide such auditing firm access to such books and records as may be
reasonably necessary to permit a determination by such auditing firm. The
resolution by such auditing firm shall be final and binding on the parties.

ARTICLE IV

COVENANTS OF THE SERVICE PROVIDER

Section 4.1. Compliance with Agreements. The Service Provider covenants and
agrees to comply in all material respects with its duties and obligations
hereunder.

Section 4.2. Maintenance of Qualified Staff and Personnel. The Service Provider
covenants and agrees that it will at all times have available to the Service
Recipients during the term of this Agreement personnel, including outside
contractors and consultants, which will be adequate in size, experience and
competency to discharge properly the duties and functions of the Service
Provider hereunder, including without limitation engineers and other technical
personnel, accountants and secretarial and clerical personnel; provided,
however, that the Service Provider may, in its discretion, condition its
obligation to provide any additional amount or type of service that may be
requested by a Service Recipient from time to time upon (a) reasonable advance
notice of such request so that Service Provider may adequately secure resources
to meet such request and (b) receipt by the Service Provider of a sufficient
cash deposit from the Service Recipients to cover the amount to be invoiced to
the Service Recipients (as estimated by the

 

8



--------------------------------------------------------------------------------

Service Provider) for such service for a period of at least 30 days’ provided
that, any invoices for such services shall be offset by the amount of the cash
deposit. Each Service Recipients, in its reasonable discretion, shall have the
right at any time, to designate employees or contractors of the Service Provider
who shall not provide services for such Service Recipient pursuant to this
Agreement or otherwise.

Section 4.3. Situs of Books and Records. The Service Provider covenants and
agrees to keep the books, records, files and other information to be maintained
by it hereunder or which comes into its possession pursuant to this Agreement at
the same address that it uses for notice purposes hereunder.

ARTICLE V

TERM

Section 5.1. Term of this Agreement. This Agreement shall continue initially
until the anniversary date of this Agreement in the year 2018, and shall be
renewed and shall continue automatically thereafter for additional one year
terms unless either party provides written notice to the other party hereto of
its desire not to renew this Agreement at least 90 days prior to such
anniversary date; provided, however, that either party hereto may terminate this
Agreement, whether during the initial term or any time thereafter (and whether
or not in connection with an anniversary date of this Agreement) by giving
written notice of termination to the other party at least 90 days prior to the
date as of which such termination is to be effective.

Section 5.2. Transition Obligations. Upon the termination of this Agreement, the
Service Provider shall take all actions reasonably necessary to effect the
transition of the services hereunder to the Service Recipients or to a successor
provider or providers of such services designated by the Service Recipients or
the Service Recipients in an orderly and expeditious manner, including the
assignment to the Service Recipients, or the service provider(s), as applicable,
under any contracts entered into by the Service Provider relating to the
performance of such services; provided, however, that the Service Provider shall
not be responsible for (and the Service Recipients shall be responsible for) any
payments, costs and expenses required in connection with securing transfer of
such contracts. In addition, the Service Provider shall identify to the Service
Recipients, and use good faith efforts to terminate in a cost-effective manner
(unless the Service Recipients instructs it otherwise), any continuing payment
or other contractual obligations that it or its Affiliates entered into for the
benefit of either Service Recipient and its Affiliates in order to provide the
services under this Agreement. The Service Recipients shall continue to be
responsible for such payment obligations, and related costs and expenses
incurred in connection with such termination, until such termination is
effective. As an example, and without limiting the generality of the foregoing,
in the event the Service Provider agreed to lease (in its own name) additional
office space to house either or both of the Service Recipients or their
employees or contractors, or Persons used to provide services primarily or
exclusively for the benefit of either or both of the Service Recipients and
their respective Affiliates, then (unless the Service Recipients instruct the
Service Provider otherwise), upon termination of this Agreement, the Service
Provider shall use good faith efforts to terminate such lease of additional
office space; and the payment obligations and related costs and expenses it
incurs in connection therewith, including without limitation the rental payments
that it is unsuccessful in securing a landlord’s consent to early termination,
will be charged to and paid by

 

9



--------------------------------------------------------------------------------

the Service Recipients. In connection with the foregoing, the Service Provider
will cooperate with the Service Recipients to minimize such obligations
(provided, however, such cooperation shall not include requiring the Service
Provider to terminate lease obligations relating to lease space used by the
Service Provider for any purpose other than exclusively for the Service
Recipients), and will keep the Service Recipients informed of the progress of
the same.

ARTICLE VI

RELATIONSHIP OF PARTIES; TITLE TO ASSETS; ACCESS RIGHTS

Section 6.1. Independent Contractor Status. From time to time a Service
Recipient may request that the Service Provider act as an agent of such Service
Recipient with respect to the services provided by it hereunder. Notwithstanding
anything in this Agreement to the contrary, (a) the relationship of the Service
Provider to the Service Recipients shall be and remain that of an independent
contractor; (b) neither the Service Provider nor any Affiliate, director,
manager, officer, agent or representative thereof shall be deemed, as a result
of this Agreement, to be an employee of the Service Recipients; and (c) nothing
herein shall be deemed or construed to create a partnership or joint venture
under applicable state law between the Service Provider, on the one hand, and
either or both of the Service Recipients, on the other hand, or to cause a party
hereto (whether the Service Provider, on the one hand, or the Service
Recipients, on the other hand) to be responsible in any way for the debts and
obligations of the other party hereto.

Section 6.2. Title to Assets. Notwithstanding anything else herein to the
contrary, all real and personal property related to any of the Properties shall
be owned by and acquired in the name of the Service Recipient on whose behalf
such Property is being acquired, absent an instruction by the Service Recipients
to the contrary. All books and records, files, databases, geological and
geophysical data, engineering data, maps, interpretations and other technical
information, and other data and information specifically relating to the
Properties, and all software specifically purchased for the primary benefit of
either Service Recipient and paid for primarily with funds furnished by the
Service Recipients in connection with the services provided hereunder that are
specific to such services, shall be and remain the sole and exclusive properties
of such Service Recipient and (without limiting the provisions of this
Section 6.2 or any other provision of this Agreement) shall be delivered to such
Service Recipient immediately upon termination of this Agreement.

Section 6.3. Access.

(a) The Service Recipients, and their respective representatives, upon written
notice to the Service Provider, shall have the right, during normal business
hours, to inspect, review and copy the books, records, files and other
information maintained by the Service Provider that relate to its obligations
and activities under or with respect to this Agreement, and each party to this
Agreement shall cooperate with the other parties to this Agreement to provide
any and all documents and take such other actions as may be reasonably requested
by a party to this Agreement, all at the expense of the Service Recipients (or
at the option of the Service Provider, the Service Recipient who requests or
whose Affiliates request the same). The Service Recipients, upon written notice
to the Service Provider, shall have the right, during normal business hours, to
audit the books and records maintained by the Service Provider hereunder.

(b) The Service Provider shall provide the Service Recipients and their
respective representatives, at their sole risk and expense, with access to the
Properties to the extent that the Service Provider has the authority to grant
such access (subject, however, to the execution of a standard form of release of
liability as a result of entry to any operating asset and agreement to maintain
the confidentiality of all information inspected, reviewed and copied and
conduct the access in a manner that minimizes the interference with the
operation of the Properties).

 

10



--------------------------------------------------------------------------------

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.1. Service Provider’s Special Representations and Warranties. The
Service Provider hereby represents and warrants to the Service Recipients as
follows:

(a) The Service Provider is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified as a foreign limited liability company to operate in the State of
Texas.

(b) The Service Provider has full power and authority to enter into and perform
its obligations under this Agreement.

Section 7.2. Parties’ Representations and Warranties. Each party to this
Agreement hereby represents and warrants to the other parties to this Agreement
as follows:

(a) This Agreement has been duly authorized, executed and delivered by such
party, constitutes the legal, valid and binding obligation of such party and,
except as may be affected (i) by bankruptcy, insolvency, moratorium,
reorganization and other similar laws and judicial decisions affecting the
rights of creditors generally and (ii) by general principles of equity and
public policy (regardless of whether considered at law or in equity), is
enforceable against such party in accordance with its terms.

(b) The execution, delivery and performance of this Agreement by such party, and
the consummation of the transactions contemplated hereby by such party, will
not, without the giving of notice or the lapse of time, or both, (i) violate any
provision of applicable law, order, injunction or judgment to which such party
is subject, (ii) conflict with, or result in a breach or default under, any term
or condition of its governing documents or any agreement or other instrument to
which such party is a party or by which its properties are bound, or
(iii) require any consent, approval, notification, waiver or other similar
action from any third party.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Notices. All notices, requests or consents provided for or
permitted to be given under this Agreement shall be in writing and shall be
considered as properly given or made on the date of actual delivery if given by
(a) personal delivery, (b) United States mail, (c) expedited overnight delivery
service with proof of delivery, or (d) via email or facsimile with confirmation
of delivery.

 

11



--------------------------------------------------------------------------------

Section 8.2. Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto relating to the subject matter of this Agreement and
supersedes all prior contracts or agreements with respect thereto, whether oral
or written, including without limitation that certain Administrative Services
Agreement by and between the Company and the Service Provider, as previously
amended or modified, that was in effect prior to the date hereof. Except as
provided in Section 2.5, nothing in this Agreement, express or implied, is
intended to confer upon any other Person (other than the parties to this
Agreement), any rights or remedies under or by reason of this Agreement.

Section 8.3. Effect of Waiver or Consent. A waiver or consent, express or
implied, to or of any breach or default by any party in the performance by that
party of its obligations under this Agreement will not constitute a consent or
waiver to or of any other breach or default or any other obligations under this
Agreement. Failure on the part of a party to this Agreement to complain of any
act of the other party to this Agreement or to declare the other party in
default with respect to this Agreement, irrespective of how long such failure
continues, will not constitute a waiver by that party of its rights with respect
to that default until the applicable limitations period has expired.

Section 8.4. Amendment or Modification. Except as otherwise expressly provided
in this Agreement, any amendment or modification to this Agreement requires the
written consent or approval of the parties to this Agreement.

Section 8.5. Binding Effect. This Agreement will be binding on and inure to the
benefit of the parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, neither party shall assign this Agreement, in
whole or in part, to any other Person without the express prior written consent
of the other party to this Agreement, determined in such other party’s sole and
absolute discretion.

Section 8.6. Governing Law; Severability; Waiver of Jury Trial.

(a) This Agreement is governed by and will be construed in accordance with the
laws of the State of Texas, excluding any conflict-of-laws rule or principle
(whether under the laws of Texas or any other jurisdiction) that might refer the
governance or the construction of this Agreement to the law of another
jurisdiction. If any provision of this Agreement or its application to any party
or circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of such provision to other Persons or
circumstances will not be affected thereby, and such provision will be enforced
to the greatest extent permitted by law.

(b) THE PARTIES HERETO VOLUNTARILY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF TEXAS AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA IN HARRIS COUNTY, TEXAS, OVER ANY DISPUTE BETWEEN THE PARTIES ARISING
OUT OF THIS AGREEMENT, AND EACH PARTY IRREVOCABLY AGREE THAT ALL SUCH CLAIMS IN
RESPECT OF SUCH DISPUTE SHALL BE HEARD AND DETERMINED IN SUCH COURTS. EACH PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION

 

12



--------------------------------------------------------------------------------

WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH DISPUTE
ARISING OUT OF THIS AGREEMENT BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH PARTY AGREES THAT A
JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY DISPUTE (AS DEFINED BELOW) OR OTHER PROCEEDING RELATED THERETO
BROUGHT IN CONNECTION WITH THIS AGREEMENT.

Section 8.7. Survivability. The various representations, warranties, covenants,
agreements and duties in and under this Agreement shall survive the execution
and delivery of this Agreement and terminate upon termination or expiration of
this Agreement, except for Articles III, VI, VII, VIII and Section 2.5(b) and
2.5(c).

Section 8.8. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each party to this Agreement will execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and such transactions.

Section 8.9. Confidentiality. Each party to this Agreement will, and will cause
each of its directors, officers, agents or other representatives to, keep
confidential all non-public information received from or otherwise relating to,
the other party to this Agreement and such other party’s subsidiaries, equity
holders, properties and businesses (“Confidential Information”), and will not,
and will not permit its directors, officers, agents and other representatives
to, (a) disclose Confidential Information to any other Person other than (i) to
another party hereto for a valid business purpose relating to its rights and
obligations under this Agreement, (ii) in the case of the Service Provider (and
its directors, officers, agents and other representatives), in carrying its
duties in the best interests of the Service Recipients, or (iii) in the case of
the Service Recipients, to any Person who is a potential acquirer of either or
both of the Service Recipients or any of their respective subsidiaries (or of
all or substantially all of the assets of either or both of the Service
Recipients or any of their respective subsidiaries) so long as such Person is
subject to a confidentiality agreement with respect to the Confidential
Information, or (b) use Confidential Information for anything other than as
necessary and appropriate in carrying out its rights and obligations under this
Agreement. The restrictions set forth herein do not apply to any disclosures
required by law or regulatory authority (pursuant to the advice of counsel), so
long as (x) the Person subject to such disclosure obligations provides prior
written notice (to the extent reasonably practicable and permitted by applicable
law) to the other party to this Agreement stating the basis upon which the
disclosure is asserted to be required, and (y) the Person subject to such
disclosure obligations takes all reasonable steps permitted by applicable law
(without the obligation to spend money or incur liabilities) to oppose or
mitigate any such disclosure. As used herein the term “Confidential Information”
shall not include information that (i) is or becomes generally available to the
public other than as a result of a disclosure by the other party to this
Agreement (or its directors, officers, agents or other representatives) in
violation of this Agreement, (ii) is or was available to such disclosing party
on a non-confidential basis prior to

 

13



--------------------------------------------------------------------------------

its disclosure by the other party to this Agreement or (iii) was or becomes
available to such party on a non-confidential basis from a source other than the
other party to this Agreement, which source is or was (at the time of receipt of
the relevant information) not, to the best of such party’s knowledge, bound by a
confidentiality agreement with (or other confidentiality obligation to) the
other party to this Agreement.

Section 8.10. Counterparts. This Agreement may be executed in any number of
counterparts, by facsimile or electronic signatures or otherwise, with the same
effect as if all signatories had signed the same document. All counterparts will
be construed together and constitute the same instrument.

Section 8.11. Electronic Transmissions. Each of the parties hereto agrees that
(a) any consent or signed document transmitted by electronic transmission shall
be treated in all manner and respects as an original written document, (b) any
such consent or document shall be considered to have the same binding and legal
effect as an original document and (c) at the request of any party hereto, any
such consent or document shall be re-delivered or re-executed, as appropriate,
by the relevant party or parties in its original form. Each of the parties
further agrees that they will not raise the transmission of a consent or
document by electronic transmission as a defense in any proceeding or action in
which the validity of such consent or document is at issue and hereby forever
waives such defense. For purposes of this Agreement, the term “electronic
transmission” means any form of communication not directly involving the
physical transmission of paper, that creates a record that may be retained,
retrieved and reviewed by a recipient thereof, and that may be directly
reproduced in paper form by such a recipient through an automated process.

(*Remainder of Page Intentionally Left Blank Signature Page Follows*)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned parties has caused this Amended and
Restated Administrative Services Agreement to be duly executed by its authorized
officer or representative, effective as of the date first written above.

 

SOLARIS OILFIELD INFRASTRUCTURE, INC. By:  

/s/ Kyle S. Ramachandran

Name:   Kyle S. Ramachandran Title:   Chief Financial Officer SOLARIS OILFIELD
INFRASTRUCTURE, LLC By:  

/s/ Kyle S. Ramachandran

Name:   Kyle S. Ramachandran Title:   Chief Financial Officer Address For Notice
Purposes for either Service Recipient: Solaris Oilfield Infrastructure, Inc.
9811 Katy Freeway, Suite 900 Houston, Texas 77024 Attention: Kyle Ramachandran
Fax: 713-574-2960 SOLARIS ENERGY MANAGEMENT, LLC By:  

/s/ William A. Zartler

Name:   William A. Zartler Title:   Manager Address For Notice Purposes: Solaris
Energy Management, LLC 9811 Katy Freeway, Suite 900 Houston, Texas 77024
Attention: Chris Work Fax: 713-574-2960

Signature Page to

Amended and Restated Administrative Services Agreement